



Exhibit 10.3
COMMERCEHUB, INC.
LEGACY STOCK APPRECIATION RIGHTS PLAN
STOCK OPTION AGREEMENT




This Stock Option Agreement (the “Option Agreement”), dated as of the 21st day
of July, 2016 (the “Conversion Date”), is between CommerceHub, Inc., a Delaware
corporation (the “Company”), and Richard Jones (the “Awardee”).
WHEREAS, the Awardee was a holder of outstanding stock appreciation rights (the
“Original SAR”) granted on July 20, 2016 (the “Original Grant Date”) under the
Commerce Technologies, Inc. 2010 Stock Appreciation Rights Plan (as amended
effective as of January 13, 2011, the “Prior Plan”) administered by Commerce
Technologies, Inc. (“CTI”).
WHEREAS, in connection with the reorganization of CTI, the merger of CTI with
and into a subsidiary of the Company and the anticipated spin-off of the Company
from Liberty Interactive Corporation, a Delaware corporation, the Prior Plan was
amended and restated into the form of the CommerceHub Inc. Legacy Stock
Appreciation Rights Plan (the “Plan”) and, as of the Conversion Date, the
outstanding stock appreciation rights under the Prior Plan were converted into
options to purchase Common Shares pursuant to the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.Grant of Option. Pursuant to the terms of the Plan, the Committee hereby
grants to Awardee, an Option, subject to the terms, definitions and provisions
of the Plan adopted by the Company, which is incorporated herein by reference,
and pursuant to this Option Agreement. Unless otherwise defined herein,
capitalized terms used in this Option Agreement shall have the meaning ascribed
to such terms in the Plan. In the event of a conflict between the terms of the
Plan and this Option Agreement, the Plan shall prevail.
2.Value of the Option. The Option shall entitle the Awardee, after the Option
has vested, to purchase Common Shares at the exercise price set forth on the
attached Notice of Grant (the “Exercise Price”) upon exercise of the Option
pursuant to Section 5. No dividend equivalents are paid with respect to any
Option.
3.Nonassignability of Option. The Option is not assignable or transferable by
the Awardee except by will or by the laws of descent and distribution. During
the lifetime of the Awardee, only the Awardee or Awardee’s guardian or legal
representative shall be entitled to exercise the Option.
4.Exercise Period. The Option or any portion thereof may be exercised only after
the Option or any portion thereof has vested and only within the term set forth
in the Notice of Grant contained herein and may be exercised during such term
only in accordance with the terms of the Plan and this Option Agreement. No
Options shall be exercisable after the tenth anniversary of the Original Grant
Date.
5.Method of Exercise. Options will be considered exercised (as to the number of
Options specified in the notice referred to in clause (i) below) on the latest
of (a) the date of exercise designated in the written notice referred to in
clause (i) below, (b) if the date so designated is not a Business Day (as
defined below), the first Business Day following such date or (c) the earliest
Business Day by which the Company has received all of the following:
(i)Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may require and designating,
among other things, the date of exercise and the number and of Common Shares to
be purchased by exercise of Options (each, an “Option Share”);
(ii)Payment of the applicable Exercise Price for each Option Share in any (or a
combination) of the following forms: (A) cash, (B) check, (C) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay such Exercise Price (and, if applicable, the Required
Withholding Amount as described in Section 6) or (D) the delivery of irrevocable
instructions (provided such method of exercise is then-permitted by the Company)
via the Company’s online grant and administration program for the Company to
withhold the number of Common Shares (valued at the Fair Market Value of such
Common Share on the date of exercise) required to pay such Exercise Price (and,
if applicable, the Required Withholding Amount as described in Section 6) that
would otherwise be delivered by the Company to the Awardee upon exercise of the
Options; and
(iii)
Any other documentation that the Committee may reasonably require.

As used in this Section 5, “Business Day” means any day other than Saturday,
Sunday or a day on which banking institutions in Albany, New York, are required
or authorized to be closed.
6.Mandatory Withholding for Taxes. The Awardee acknowledges and agrees that the
Company will deduct from the





--------------------------------------------------------------------------------





Common Shares otherwise payable or deliverable upon exercise of any Options that
number of Common Shares (valued at the Fair Market Value of such Common Shares
on the date of exercise) that is equal to the amount of all federal, state and
other governmental taxes required to be withheld by the Company or any
subsidiary of the Company upon such exercise, as determined by the Company (the
“Required Withholding Amount”), unless provisions to pay such Required
Withholding Amount have been made to the satisfaction of the Company. If the
Awardee elects to make payment of the applicable Exercise Price by delivery of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay such Exercise Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company. In such case, the Company will notify the broker promptly
of its determination of the Required Withholding Amount.
7.Forfeiture. If the Awardee has a Separation from Service with the Company for
any reason, any portion of this Option that is issued and outstanding but
unvested as of the date of such termination of employment, after giving effect
to any acceleration of vesting provided for in the Notice of Grant herein, will
be cancelled and terminate as of the date of termination. If the Awardee has a
Separation from Service for Cause (as such term is defined in the Amended and
Restated Employment Agreement, effective as of July 20, 2016, by and between the
Awardee and CTI) or, in the event that the Committee determines, in its sole
discretion, that any conduct of the Awardee constitutes Grounds for Forfeiture
of the Option, all rights of the Awardee under this Option Agreement and the
Plan (including rights with respect to outstanding vested or unvested Options)
will terminate as of the date of termination.
8.Separation from Service. In case of the Awardee’s Separation from Service for
any reason other than for Cause, the Awardee may exercise this Option during the
Termination Period set out in the Notice of Grant herein, but only to the extent
it was exercisable at the date of such termination
after giving effect to any acceleration of vesting provided for in the Notice of
Grant herein (but in no event later than the “Term/Expiration Date” of this
Option as set forth in the Notice of Grant herein). To the extent that Awardee
was not entitled to exercise this Option at the date of such termination, and to
the extent that Awardee does not exercise this Option (to the extent otherwise
so entitled) within the Termination Period specified in the Notice of Grant,
this Option shall terminate.
9.Clawback Policy. Notwithstanding any other provisions in this Option Agreement
or the Plan, the Option shall be subject to recovery or clawback by the Company
under any clawback policy adopted by the Company in accordance with Securities
and Exchange Commission regulations or other applicable law, as amended or
superseded from time to time.
10.
Tax Consequences.

a.
Awardee understands that upon either the grant or the exercise of this Option,
the Awardee may recognize adverse tax consequences.

b.
Awardee understands that the Company will be required to withhold any tax or
social insurance required from any governmental authority. Awardee is encouraged
to consult with a tax advisor concerning the tax consequences of exercising this
Option.

11.Entire Agreement. The Plan and this Option Agreement (including the Notice of
Option Grant contained herein), constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of CTI and
the Company and Awardee with respect to the subject matter hereof, and the
Original SAR is hereby replaced in its entirety and is null and void and of no
further effect.


AWARDEE ACKNOWLEDGES THAT NEITHER THE PLAN NOR THIS OPTION AGREEMENT CONFERS ANY
RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT WITH OR SERVICE TO THE COMPANY
NOR INTERFERES IN ANY WAY WITH ANY RIGHT THE COMPANY WOULD OTHERWISE HAVE TO
TERMINATE THE AWARDEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE. NO PERSON
SHALL, BY REASON OF PARTICIPATION IN THE PLAN, ACQUIRE ANY RIGHT OR TITLE TO ANY
ASSETS, FUNDS OR PROPERTY OF THE COMPANY, INCLUDING WITHOUT LIMITATION, ANY
SPECIFIC FUNDS, ASSETS OR OTHER PROPERTY WHICH THE COMPANY MAY SET ASIDE IN
ANTICIPATION OF ANY LIABILITY UNDER THE PLAN. A PARTICIPANT SHALL HAVE ONLY A
CONTRACTUAL RIGHT TO AN OPTION, IF ANY, PAYABLE UNDER THE PLAN, UNSECURED BY ANY
ASSETS OF THE COMPANY, AND NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A
GUARANTEE THAT THE ASSETS OF THE COMPANY SHALL BE SUFFICIENT TO PAY ANY BENEFITS
TO ANY PERSON.


Awardee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option Agreement subject to all of
the terms and provisions of the Plan. Awardee has reviewed the Plan and this
Option Agreement in their entirety, has had an opportunity to obtain the advice
of independent counsel prior to executing this Option Agreement and fully
understands all provisions relating to this Option Agreement. Awardee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement.





--------------------------------------------------------------------------------







If by August 31, 2016, the Awardee does not reject the Options granted pursuant
to this Option Agreement by written notice received by the Company’s Human
Resources Department, the Options will be deemed to be accepted on the
Conversion Date.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





COMMERCEHUB, INC.
NOTICE OF OPTION GRANT


Richard Jones


CommerceHub, Inc. (the “Company”) has granted Richard Jones (“Awardee”) an
Option covering Common Shares of the Company as follows:


Original Grant Date:                        July 20, 2016
Conversion Date:                            July 21, 2016
Number of Common Shares Covered by this Option:            655,444
Exercise Price:                            $16.34
Term/Expiration Date:                        July 20, 2026


Vesting: The Option shall be vested and exercisable as to 22.22% of the Options
on each of the first three (3) anniversaries of the Original Grant Date, and as
to 33.34% of the Options on January 20, 2021, subject to the Awardee continuing
as an Employee of the Company or an Affiliate or subsidiary of the Company on
such dates. For further clarification, the Option shall be exercisable in
accordance with the following schedule:


First anniversary of the Original Grant Date            22.22%
Second anniversary of the Original Grant Date            44.44%
Third anniversary of the Original Grant Date            66.66%
January 20, 2021                        100%


Accelerated Vesting:


A. Double Trigger Change of Control Accelerated Vesting. In the event the
Company terminates the Awardee’s employment other than for Cause during the six
(6)-month period following the closing date of a Change of Control (as such term
is defined below) resulting from a sale of all or substantially all of the
Company’s business (by stock sale, asset sale or merger) to a third party
acquirer, other than an Exempt Holder (as such term is defined below), any
Options that are issued and outstanding, but unvested, as of the date of such
termination of employment will vest effective as of the date of such termination
of employment, subject to the release requirement described below.


Any acceleration of vesting of unvested Options described in this paragraph A is
subject to the condition subsequent that the Awardee delivers a general release
of claims in form and substance satisfactory to the Company, which release shall
be provided by the Company to the Awardee within three (3) business days of the
date of such termination of employment, and that any applicable revocation
period applicable to such release expires, both within 60 days following the
date of such Separation from Service (the “Vesting Condition”). The Awardee
acknowledges that while the Option or a portion thereof may retroactively vest
effective as of the date of the Awardee’s Separation from Service as set forth
in this Notice of Option Grant, the Awardee will nonetheless not be able to
exercise any accelerated portion of the Option unless and until the Vesting
Condition is timely met.


“Change of Control” means any transaction in which the Company’s Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any merger, consolidation or binding share
exchange to which the Company is a party as a result of which the holders of the
Company’s Common Shares immediately prior thereto have less than a majority of
the combined voting power of the outstanding capital stock of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger, consolidation or binding share exchange, or (ii) any sale, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company other than to an Affiliate of
the Company. For the avoidance of doubt, a public offering of the Company’s (or
any of its Affiliate’s) securities (including any spin-off or similar
transaction and/or any other distribution of securities to the shareholders of
the Company) and any corporate restructuring activities undertaken in connection
with any such public offering, spin-off or distribution of securities shall not
constitute a Change of Control resulting from a sale of the Company’s business
for purposes of this provision. “Exempt Holder” means any direct or indirect
beneficial equity holder (or family members of beneficial holders that are
individuals) of the Company or any of its direct or indirect parent entities
which holder is also a director or officer of the Company or any of its direct
or indirect parent entities.


Termination Period: Any portion of the Option that, as of the date of the
Awardee’s Separation from Service for any reason





--------------------------------------------------------------------------------





other than for Cause, is unexpired, vested and non-forfeitable may be exercised
until the “Close of Business” on the three month anniversary of the date of such
Separation from Service with the Company (but in no event later than the
Term/Expiration Date); provided, that in the case of the Awardee’s Separation
from Service based on a Termination Without Cause or a Constructive Termination
Without Cause (as such terms are defined in the Amended and Restated Employment
Agreement, effective as of July 20, 2016, by and between the Awardee and CTI),
any such portion may be exercised until the Close of Business on the twelve
month anniversary of the date of such Separation from Service (but in no event
later than the Term/Expiration Date). “Close of Business” means, on any day,
5:00 p.m., Albany, New York time on such day.



